BECKER, Circuit Judge,
concurring.
Judge Hutchinson has convincingly demonstrated that the language and legislative history of the postal rate statute support the conclusion that the Postal Service has the power to set international postal rates without input from the Postal Rate Commission. I therefore join Parts I, II, III, IV.A, and V of the majority opinion without qualification. In my view, the traditional methods of statutory interpretation suffice to point to the proper result, and hence I am hesitant to address the question of deference, as the majority does in Part IV.B. But because the majority has done so, I will address that question, joining in the conclusion reached in Part IV.B, subject to the following reservations.
Part IV.B invokes deference to the Postal Service’s interpretation of its own jurisdiction, an interpretation that has remained consistent since the enactment of the postal rate amendments over twenty years ago. The majority also notes the concurring view of the Postal Rate Commission, the only agency that might possibly also lay claim to the international postal ratesetting “turf.” Although I agree that deference may be appropriate (although probably unnecessary) in this case, I do not read the case law of the Supreme Court or this circuit to hold that an agency always deserves deference on a jurisdictional question if its position is reasonable and consistent. In my view, the rule is more limited: agencies may be entitled to deference on jurisdictional questions, especially where the statutory authorization is quite broad, implying a congressional belief that the agency possesses superior expertise in determining how to effectuate the statutory purposes.
In Commodity Futures Trading Commission v. Schor, 478 U.S. 833, 106 S.Ct. 3245, 92 L.Ed.2d 675 (1986), the Supreme Court accorded deference to the CFTC’s consistent, longstanding, and reasonable interpretation of its own jurisdiction to hear state-law counterclaims. Justice O’Con-nor’s discussion was carefully crafted, however, to avoid making a general statement about deference to agencies’ interpretations of their own jurisdiction. The relevant paragraph of Schor reads:
*1226[T]he Court of Appeals was incorrect to state on the facts of this case that the CFTC’s expertise was not deserving of deference because of the ‘statutory interpretation-jurisdictional’ nature of the question at issue- An agency’s expertise is superior to that of a court when a dispute centers on whether a particular regulation is “reasonably necessary to effectuate any of the provisions or to accomplish any of the purposes” of the Act the agency is charged with enforcing; the agency’s position, in such circumstances, is therefore due substantial deference.
478 U.S. at 845, 106 S.Ct. at 3253 (quoting the authorizing statute, 7 U.S.C. § 12a(5)) (emphasis added).
As I read Schor, the Court only decided that, in light of the extremely broad authorizing language of that statute, the CFTC had superior expertise in interpreting the statute, even though the particular dispute focused on a jurisdictional issue. No doubt, Schor’s logic could be extended more broadly, see Mississippi Power & Light Co. v. Mississippi ex rel. Moore, 487 U.S. 354, 380-82, 108 S.Ct. 2428, 2443-45, 101 L.Ed.2d 322 (1988) (Scalia concurring in the judgment), but Schor can also be read narrowly, see id. at 386-88, 108 S.Ct. at 2446-48 (Brennan, joined by Marshall and Blackmun, dissenting) (no deference appropriate in interpreting a statute specifically designed to confine agency jurisdiction). The majority of the Court has not taken a clear stance since Schor.
Therefore, although Puerto Rico Maritime Shipping Authority v. Valley Freight Systems, 856 F.2d 546, 552 (3d Cir.1988), cited Schor for the proposition that the Chevron “rule of deference is fully applicable to an agency’s interpretation of its own jurisdiction,” in my view, that statement should not be read literally to suggest that agencies always possess superior expertise in determining their jurisdiction and hence always deserve deference on that issue, because Schor did not so hold. Instead, Puerto Rico Maritime Shipping Authority should be read, like Schor, to hold only that deference may be accorded to agencies’ jurisdictional positions in appropriate cases.
I remain skeptical that full-fledged Chevron deference should apply in all such cases,* but I am content to leave that issue for another day. I conclude that in this case it is appropriate to rely secondarily on the agencies’ views. It is true that we do not interpret a broadly-worded authorization in this case, as the Supreme Court did in Schor. Moreover, as Air Courier has argued, as a general matter the Postal Service is no better at pure statutory interpretation than the judiciary, and the Postal Service is certainly more biased than we. But the Postal Service may be better positioned to say what would be a sensible construction of these statutory provisions, *1227for the interpretation has significant international relations ramifications that we are ill-equipped to evaluate. In sum, although the Postal Service is no better than we at saying which construction is most consistent with the statutory language and legislative history, it may be better able to judge which construction makes the most policy sense and should therefore be imputed to Congress.
Therefore, to the very limited extent that we may appropriately look beyond the statutory text and legislative history in this case, I agree with the majority that we may rely on the Postal Service’s interpretation. That is especially so here, where it is undisputed that Congress submitted international ratemaking decisions to an administrative agency process, and both potentially competing administrative bodies agree that, in light of the complexities of international postal obligations, the Postal Service is better suited to handle international ratemaking without Commission input. Even though the Postal Service is obviously self-interested in claiming sole jurisdiction over international ratemaking, the Commission has little self-interest in ruling that it lacks any jurisdiction. That interagency agreement makes me far more comfortable with according deference in this case. I stress, however, that both of my reasons for deferring in this case are not reasons that are generally applicable to jurisdictional disputes.
For the foregoing reasons (and with the foregoing reservations), I join in the majority opinion and in the judgment.

 For another intermediate view, see Cass R. Sun-stein, Law and Administration After Chevron, 90 Colum.L.Rev. 2071, 2100 (1990):
Probably the best reconciliation of the competing considerations of expertise, accountability, and partiality is to say that no deference will be accorded to the agency when the issue is whether the agency’s authority extends to a broad area of regulation, or to a large category of cases, except to the extent that the answer to that question calls for determinations of fact and policy. On this approach, there is no magic in the word "jurisdiction.” Instead, the question is whether the agency is seeking to extend its legal power to an entire category of cases, rather than disposing of certain cases in a certain way or acting in one or a few cases.
(footnote omitted).
See also ACLU v. FCC, 823 F.2d 1554, 1567 n. 32 (D.C.Cir.1987) (per curiam):
a pivotal distinction exists between statutory provisions that are jurisdictional in nature— that is, provisions going to the agency’s power to regulate an activity or substance ... — and provisions that are managerial — that is, provisions pertaining to the mechanics or inner workings of the regulatory process.... Where the issue is one of whether a delegation of authority by Congress has indeed taken place (and the boundaries of any such delegation), rather than whether an agency has properly implemented authority indisputably delegated to it, Congress can reasonably be expected both to have and to express a clear intent. The reason is that it seems highly unlikely that a responsible Congress would implicitly delegate to an agency the power to define the scope of its own power.